Title: To Benjamin Franklin from John Torris, 18 January 1780
From: Torris, John
To: Franklin, Benjamin


Honnd. Sir
Dunkerque 18th. Jany. 1780.
When the Black Prince returned here from his first Cruise in Sepr., they Brot. 9. Prisoners, which are in our Jail at the Disposall of your Excellency; 8. of them are Irish born, good men & acquaintances to Capt. Ryan. They have his promise to be Taken out for his first Privateer.— Now that Mr. Ryan has one, they all Tease him to be admitted on board of the Fear not; We are in want of Such good Sailors & Mr. Ryan is very sure these 8. People will be faithfull to him & to their oath of Allegiance to the United States.
Their Long detaintion, makes their release an object of Humanity to your Excellency, at Same Time, will much promote the good of my new Armement, & they will help in makeing a greater Number of Prisonners for the united States— That which is already brought in Morlaix & Lorient, by my Privateers, is my further motive for Petitionning your Excellency, who’s Kind Propension to oblidge me, gives Confidence you will be Pleased to Send orders to the Commissary of our department, to have these Eight Prisonners deliverd me when the Privateer the Fear not is ready to Sail.
I am with all gratitude & respect Honnd. Sir Your most obedient & most humble Servant
J. Torris
His Excellency Benj: Franklin—
 Endorsed: Torris Jan 18. 80
